     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.349 Page 1 of 25




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
                             UNITED STATES DISTRICT COURT
11                         SOUTHERN DISTRICT OF CALIFORNIA
12
     SAN DIEGO COASTKEEPER, a California       Civil Case No. 3:19-cv-2222-JM-LL
13   non-profit corporation, COASTAL
14   ENVIRONMENTAL RIGHTS                      CONSENT DECREE
     FOUNDATION, a California non-profit
15   corporation,
16
                  Plaintiffs,                  (Federal Water Pollution Control Act,
17         vs.                                 33 U.S.C. §§ 1251 et seq.)
18
   REPUBLIC SERVICES, INC., a Delaware
19 corporation; OTAY LANDFILL, INC., a
20 California corporation; SYCAMORE
   LANDFILL, INC., a California
21 corporation,
22
                  Defendants.
23
24
25
26
27
28

     Consent Decree                                    Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.350 Page 2 of 25




1                                       CONSENT DECREE
2          The following Consent Decree (or “Agreement”) is entered into by and between San
3    Diego Coastkeeper (“Coastkeeper”) and Coastal Environmental Rights Foundation
4    (“CERF”) (collectively, “Plaintiffs”) and Otay Landfill, Inc. and Sycamore Landfill, Inc.
5    (collectively, “Defendants”). The entities entering into this Consent Decree are each an
6    individual “Party” and collectively the “Parties.”
7           WHEREAS, Coastkeeper is a 501(c)(3) non-profit public benefit corporation
8    organized under the laws of the State of California, with its main office in San Diego,
9    California;
10          WHEREAS, Coastkeeper is dedicated to the preservation, protection, and defense
11   of the rivers, creeks, and coastal waters of San Diego County from all sources of pollution
12   and degradation;
13         WHEREAS, CERF is a non-profit organization founded by surfers in North San
14   Diego County and active throughout California’s coastal communities;
15         WHEREAS, CERF was established to aggressively advocate, including through
16   litigation, for the protection and enhancement of coastal natural resources and the quality
17   of life for coastal residents, and contends that one of CERF’s primary areas of advocacy is
18   water quality protection and enhancement;
19          WHEREAS, Otay Landfill, Inc. is the Owner and/or Operator of the Facility located
20   at 1700 Maxwell Road, Chula Vista, California 91911, hereinafter referred to by the Parties
21   as the “Otay Landfill”;
22          WHEREAS, Sycamore Landfill, Inc. is the Owner and/or Operator of the Facility
23   located at 8514 Mast Boulevard, Santee, California 92071, hereinafter referred to by the
24   Parties as the “Sycamore Landfill”;
25          WHEREAS, the Otay Landfill and the Sycamore Landfill are collectively referred
26   to herein as the “Landfill Facilities”;
27         WHEREAS, Plaintiffs contend that their members live and/or recreate in and
28   around waters which Plaintiffs’ members allege receive discharges from the Landfill

     Consent Decree                            2             Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.351 Page 3 of 25




1    Facilities, including specifically the Otay River, San Diego Bay, the San Diego River, and
2    the Pacific Ocean, and eventually the Pacific Ocean;
3          WHEREAS, the discharges from the Landfill Facilities are regulated by the
4    National Pollutant Discharge Elimination System (“NPDES”) General Permit No.
5    CAS000001 [State Water Resources Control Board] Water Quality Order No. 92-12-
6    DWQ, as amended by Order No. 97-03-DWQ (“1997 Storm Water Permit”), and as
7    amended by Order No. 2014-0057-DWQ (“2014 Storm Water Permit”), and as further
8    amended by Order No. 2015-0122-DWQ incentivizing on-site storm water capture and use
9    (“2018 Storm Water Permit”), and the Federal Water Pollution Control Act, 33 U.S.C. §§
10   1251 et seq. (“Clean Water Act” or “CWA”);
11         WHEREAS, on August 27, 2019 Plaintiffs sent Defendants, the United States
12   Environmental Protection Agency (“EPA”), EPA Region IX, the State Water Resources
13   Control Board (“State Board”), and the San Diego Regional Water Quality Control Board
14   (“Regional Board”) a notice of intent to file suit (“Notice Letter”) under Sections 505(a)
15   and (b) of the Clean Water Act, 33 U.S.C. §§ 1365(a) and (b). The Notice Letter alleged
16   violations of Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a), and violations
17   of the 1997 and 2014 Storm Water Permits at the Landfill Facilities;
18         WHEREAS, on November 21, 2019, Plaintiffs filed a complaint against Defendants
19   in the United States District Court, Southern District of California (Case No. 3:19-cv-2222-
20   JM-LL), alleging violations of Section 301(a) of the Clean Water Act, 33 U.S.C. § 1311(a),
21   and violations of the 1997 and 2014 Storm Water Permits at the Landfill Facilities
22   (“Complaint”);
23         WHEREAS, Plaintiffs allege Defendants to be in violation of the substantive and
24   procedural requirements of the 1997 Storm Water Permit, the 2014 Storm Water Permit,
25   and the Clean Water Act with respect to the Landfill Facilities;
26         WHEREAS, Defendants deny all allegations in the Notice Letters and Complaint
27   including those relating to the Landfill Facilities;
28         WHEREAS, Plaintiffs and Defendants have agreed that it is in the Parties’ mutual

     Consent Decree                           3               Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.352 Page 4 of 25




1    interest to enter into a Consent Decree setting forth terms and conditions appropriate to
2    resolving the allegations set forth in the Complaint without further proceedings;
3          WHEREAS, all actions taken by Defendants pursuant to this Consent Decree shall
4    be made in compliance with all applicable federal and state laws and local rules and
5    regulations.
6           NOW THEREFORE IT IS HEREBY STIPULATED BETWEEN THE
7          PARTIES AND ORDERED AND DECREED BY THE COURT AS
8          FOLLOWS:
9          1.       The Court has jurisdiction over the subject matter of this action pursuant to
10   Section 505(a) of the Clean Water Act, 33 U.S.C. § 1365(a);
11         2.       Venue is appropriate in the Southern District of California pursuant to Section
12   505(c)(1) of the Clean Water Act, 33 U.S.C. § 1365(c)(1), because the Landfill Facilities
13   are located within this District;
14         3.       The Complaint states claims upon which relief may be granted pursuant to
15   Section 505(a)(1) of the Clean Water Act, 33 U.S.C. § 1365(a)(1);
16         4.       Plaintiffs have standing to bring this action;
17         5.       The Court shall retain jurisdiction over this matter for purposes of enforcing
18   the terms of this Consent Decree for the life of the Consent Decree, or as long thereafter as
19   is necessary for the Court to resolve any motion to enforce this Consent Decree.
20   I.    OBJECTIVE.
21         6.       It is the express purpose of the Parties entering into this Consent Decree to
22   further the objectives set forth in the Clean Water Act, 33 U.S.C. §§ 1251, et seq., and to
23   resolve those issues alleged by Plaintiffs in their Complaint. In light of these objectives
24   and as set forth fully below, Defendants agree to comply with the provisions of this Consent
25   Decree and to comply with the requirements of the 2018 Storm Water Permit and all
26   applicable provisions of the Clean Water Act. Specifically, on or before April 30, 2021,
27   Defendants agree to implement on-site Best Management Practices (“BMPs”) for capture
28   and use, infiltration, and/or evapotranspiration of storm water associated with industrial

     Consent Decree                            4                 Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.353 Page 5 of 25




1    activities and authorized non-storm water discharges (“NSWDs”) at the Landfill Facilities
2    to comply with Attachment I to the 2018 Storm Water Permit (the “On-site Compliance
3    Option”). Defendants may also include BMPs that capture and divert the required storm
4    water runoff volumes to a publicly owned sanitary sewer treatment facility.              To
5    demonstrate compliance with this Consent Decree, a California licensed professional
6    engineer shall certify (with a stamp and wet signature) that all hydraulic calculations and
7    operational practices at each of the respective Landfill Facilities will comply with the On-
8    site Compliance Option.
9    II.   AGENCY REVIEW AND TERM OF CONSENT DECREE.
10         7.     Plaintiffs shall submit this Consent Decree to the United States Department
11   of Justice and the EPA (collectively “Federal Agencies”) within three (3) days of the final
12   signature of the Parties for agency review consistent with 40 C.F.R. § 135.5. The agency
13   review period expires forty-five (45) days after receipt by both agencies, as evidenced by
14   written acknowledgement of receipt by the agencies or the certified return receipts, copies
15   of which shall be provided to Defendants if requested. In the event that the Federal
16   Agencies object to entry of this Consent Decree, the Parties agree to meet and confer to
17   attempt to resolve the issue(s) raised by the Federal Agencies within a reasonable amount
18   of time. If the Parties are unable to modify this Consent Decree in a mutually acceptable
19   manner that is also acceptable to the District Court, this Consent Decree shall immediately
20   be null and void as well as inadmissible as a settlement communication under Federal Rule
21   of Evidence 408 and California Evidence Code section 1152.
22         8.     The term “Effective Date” as used in this Consent Decree shall mean the day
23   the Court enters this Consent Decree.
24         9.     This Consent Decree shall terminate three (3) years after the Effective Date
25   unless Early Termination is triggered pursuant to paragraph 10 of this Agreement (the
26   earlier of which shall be the “Termination Date” as used in this Consent Decree).
27         10.    This Consent Decree will terminate early (“Early Termination”) in the
28   following circumstances:

     Consent Decree                          5                Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.354 Page 6 of 25




1                 10.1   As to a Defendant if that Defendant ceases its operations at either of the
2    Landfill Facilities, transfers its operations at the Facility to another entity, is no longer
3    subject to the 2018 Storm Water Permit, or files a Notice of Termination via the State
4    Board’s Storm Water Multiple Application and Report Tracking System (“SMARTS”)
5    pursuant to the 2018 Storm Water Permit Section II.C.1, and the Notice of Termination is
6    accepted by the State or Regional Board; or
7                 10.2 Otherwise by mutual agreement of the Parties after Notice to the
8    Department of Justice.
9           11.   Plaintiffs may conduct an inspection of the Landfill Facilities up to forty-five
10   (45) days prior to the Termination Date. The inspection shall be conducted according to
11   the rules applicable to Annual Site Inspections described in paragraphs 23 and 24 below.
12   III.   COMMITMENTS OF THE PARTIES.
13   A.     Storm Water Pollution Control Best Management Practices.
14          12.   Defendants shall maintain and/or develop and implement appropriate BMPs
15   necessary to comply with the Storm Water Permit as provided herein.
16          13.   The BMPs that Defendants plan to maintain and/or develop and implement
17   for the Landfill Facilities to comply with the On-site Compliance Option are generally
18   described in Exhibit A.
19   B.     Discharge Locations and Storm Water Sampling.
20          14.   Discharge Locations. The current storm water sample locations (“Discharge
21   Locations”) for the Landfill Facilities are identified in Exhibit B. Should the Discharge
22   Locations change from what is presently depicted on Exhibit B, Defendants will provide
23   Plaintiffs with an updated exhibit.
24          15.   Sampling.    The following storm water monitoring procedures shall be
25   implemented at the Landfill Facilities:
26                15.1   Discharges. During the life of this Agreement, Defendants shall collect
27   samples from all Discharge Locations at the Landfill Facilities of any storm water
28   discharges or any NSWDs or any discharges from stored or contained storm water from

     Consent Decree                            6               Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.355 Page 7 of 25




1    the Landfill Facilities, pursuant to Section XI.B.4 of the 2018 Storm Water Permit.
2                 15.2 Parameters.       Defendants shall analyze each storm water sample
3    collected from a Discharge Location, pursuant to paragraph 15.1, for the parameters set
4    forth in the below Table 1 Numeric Levels.
5                 15.3 Laboratory. A laboratory accredited by the State of California shall
6    analyze all samples collected pursuant to this Agreement.
7                 15.4 Detection Levels. Defendants shall request that the laboratory use
8    analytical methods adequate to detect the individual contaminants at or below Table 1
9    Numeric Levels.
10                15.5 Hold Time. All samples collected from the Landfill Facilities shall be
11   delivered to the laboratory as necessary, using reasonable best efforts, to ensure that sample
12   “hold time” is not exceeded for each contaminant sampled.
13                15.6 Results.       Defendants shall request that sample analysis results be
14   reported to them as soon as possible without incurring “rush” charges.
15                15.7 Reporting.       Defendants shall provide Plaintiffs with the complete
16   laboratory results, including a copy of the Quality Assurance/Quality Control and the
17   laboratory report for all samples described and taken in accordance with the samples
18   identified in paragraph 15.1 collected at the Landfill Facilities, within ten (10) business
19   days of receiving the results.
20   C.    Reduction of Pollutants in Discharges.
21         16.    Sampling Parameters. Defendants shall sample all off-site discharges
22   described in section 15.1 for each of the parameters in Table 1. The Numeric Levels are
23   provided in the table for reference purposes, except in the event Defendants are unable to
24   implement the On-site Compliance Option for a Landfill Facility. A Defendant shall not
25   be required to submit an Action Plan for a Landfill Facility for an exceedance of any
26   Numeric Level, except as provided herein.
27
28

     Consent Decree                           7                Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.356 Page 8 of 25




1                                                   Table 1
2                       Pollutant                                 Numeric Level
                 Total Suspended Solids                              100 mg/L
3                    Oil and Grease                                   15 mg/L
4               Total Recoverable Zinc*                              0.26 mg/l
               Total Recoverable Copper*                            0.0332mg/l
5             Total Recoverable Aluminum                            0.750 mg/L
6                   Total Magnesium                                 0.064 mg/L
                 Total Recoverable Iron                        0.3 mg/L, 1.0 mg/L**
7
                Total Recoverable Lead*                             0.262 mg/l
8                    Total Cyanide*                                 0.022 mg/L
                     Total Arsenic*                                  0.34 mg/L
9
                      Total Mercury                                0.0014 mg/L
10                  Total Cadmium*                                 0.0043 mg/L
11                  Total Manganese                           0.05 mg/L, 1.00 mg/L**
                     Total Selenium                                 0.005 mg/L
12                       Nickel*                                     1.02 mg/L
13                    Enterococcus                               61 MPN/100 mL
                     Fecal Coliform                              400 MPN/100 mL
14             Chemical Oxygen Demand                                120 mg/L
15              Nitrate + Nitrite Nitrogen                           0.68 mg/L
                   Total Phosphorous                                 0.1 mg/L
16                          pH                                     6.5-8.5 s.u.
17         * The Numeric Levels for metals marked with an asterisk are hardness dependent. The final values
           shall be the more conservative of the NALs and the hardness-adjusted California Toxics Rule
18         values.
           ** For Otay River and San Diego River, respectively
19
           17.    Action Plan. If Defendants are unable to demonstrate compliance at a Landfill
20
     Facility with the On-site Compliance Option by April 30, 2021, Defendants shall prepare
21
     an Action Plan for the Landfill Facilities for compliance with the On-site Compliance
22
     Option or, if such option cannot be feasibly obtained by October 1, 2021, an Action Plan
23
     for implementing further BMPs designed to reduce the Numeric Level of the pollutants in
24
     Table 1 to at or below the limits in Table 1. 1 When required, a proposed Action Plan must
25
     be submitted to Plaintiffs within forty-five (45) days after April 30, 2021 if Defendants
26
     have not by then certified (as provided in section 6) that they have the on-site storm water
27
28

     Consent Decree                             8                  Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.357 Page 9 of 25




1    storage capacity and operational practices in place to comply with the On-site Compliance
2    Option.
3                     17.1 Action Plan Requirements Where On-Site Compliance Option is Not
4    Feasible. The Action Plan shall include at a minimum: (1) the identification of the
5    pollutant(s) causing the Action Plan Triggering Event; (2) an assessment of the potential
6    source of each pollutant discharged that caused the Action Plan Triggering Event; (3) the
7    identification of additional BMPs, if any, that will be designed and implemented for the
8    location(s) of the exceedance discharge in an effort to prevent future exceedances of
9    parameters that triggered the Action Plan (including the possibility of a treatment control
10   BMP, which would be designed to meet the 2018 Storm Water Permit’s Design Storm
11   Standard pursuant to Section X.h.6); and (4) time schedules for implementation of
12   proposed BMPs (if any). Submitting an Action Plan that does not address all of the
13   requirements in this paragraph will be considered a missed deadline after dispute
14   resolution, if any.
15                    17.2 Action Plan Review. Plaintiffs shall have thirty (30) days upon receipt
16   of Defendants’ proposed Action Plan to approve or provide comments to Defendants on
17   the proposed Action Plan. If Plaintiffs provide Defendants comments on the proposed
18   Action Plan, Defendants shall have thirty (30) days from receipt of Plaintiffs’ comments,
19   unless Defendants request and Plaintiffs agree to an extension, which agreement shall not
20   be unreasonably withheld, to either incorporate Plaintiffs’ material comments into the
21   Action Plan and seek Plaintiffs’ approval of the modified Action Plan or another round of
22   comments if mutually agreed, or, if Defendants decline to accept one or more of Plaintiffs’
23   material comments, provide Plaintiffs with a written explanation of the grounds for such
24   rejection. Any disputes over the Action Plan, including any requested extensions, shall be
25   resolved pursuant to the Dispute Resolution Procedures of this Agreement, set out in
26   Section VI below. Defendants shall not be required to begin implementation of any Action
27   Plan until Plaintiffs have approved the Action Plan, until the dispute over the Action Plan
28   has been resolved through the Dispute Resolution Procedures, or until mutual agreement

     Consent Decree                           9                Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.358 Page 10 of 25




1    of the Parties, whichever is later (“Implementation Triggering Event”).
2                     17.3 Action Plan Implementation Timeline.     The time schedule(s) for
3    implementation of BMPs pursuant to any Action Plan shall ensure that all BMPs are
4    implemented as soon as possible. Unless the Parties agree during the Action Plan Review
5    process to a longer time period based on the time needed to design, permit, procure, and/or
6    install the necessary equipment, Defendants will implement new BMPs in an Action Plan
7    within three (3) months of the Implementation Triggering Event for BMPs not requiring
8    permitting or approval from agencies or other necessary parties (including, but not limited
9    to, City of San Diego, City of Chula Vista, and the County of San Diego), and within six
10   (6) months of the Implementation Triggering Event for BMPs requiring permitting or
11   approval (“Presumptive Implementation Deadlines”). If Defendants’ Action Plan includes
12   BMPs which require QSE sampling for calibration pursuant to paragraph 17.4, the Action
13   Plan implementation timeline shall indicate that discharge monitoring is necessary and will
14   take place when the first QSE following completion of the BMP occurs. To the extent
15   Defendants believe they need additional time beyond the Presumptive Implementation
16   Deadlines to complete the implementation of new BMPs pursuant to an Action Plan, or to
17   the extent that, pursuant to paragraph 36, Defendants’ performance within the Presumptive
18   Implementation Deadlines is impossible, illegal, or otherwise prevented by circumstances
19   beyond the Defendants’ control, including due to Force Majeure, Defendants will request
20   in writing an extension from Plaintiffs. Plaintiffs agree that they will not unreasonably
21   withhold agreement to extend any implementation deadlines. Any disputes over the Action
22   Plan implementation timeline, including any requested extensions, shall be resolved
23   pursuant to the Dispute Resolution provisions of this Agreement, set out below in Section
24   VI of this Agreement.
25                    17.4 Action Plan QA/QC. If necessary, any BMP quality assurance and
26   quality control (“QA/QC”), including QSE sampling required to calibrate advanced
27   treatment BMPs, shall occur before the Presumptive Implementation Deadline, if feasible.
28   In the event a QSE does not occur after the Action Plan BMPs are fully operational and

     Consent Decree                         10               Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.359 Page 11 of 25




1    before expiration of the Presumptive Implementation Deadline (or any mutually agreed
2    upon extension thereto), Defendants’ Presumptive Implementation Deadline shall be
3    automatically extended until the earlier of: (1) 30 days after the next QSE after the
4    Presumptive Implementation Deadline, or (2) the date of receipt of laboratory results from
5    samples taken during the next QSE after the Presumptive Implementation Deadline. Any
6    Table 1 exceedances occurring prior to the Presumptive Implementation Deadline, prior to
7    any automatic extensions under this paragraph, or prior to any mutually agreed upon
8    extension, shall not constitute an Action Plan Triggering Event.
9                     17.5 Disputes regarding the adequacy of a particular aspect of the Action
10   Plan shall not impact the schedule for implementing any other unrelated aspect of the
11   Action Plan. Any disputes as to the adequacy of the Action Plan shall be resolved pursuant
12   to the Dispute Resolution provisions of this Agreement, set out in Section VI below, which
13   shall not be subject to stipulated penalties.
14                    17.6 Defendants shall contact Plaintiffs to request an extension of any
15   deadline set forth in this Agreement, if necessary, prior to the deadline at issue. Failure to
16   request an extension, if necessary, in this timeframe will be considered a missed deadline.
17   Plaintiffs’ consent to Defendants’ requested extension shall not be unreasonably withheld.
18   D.    Visual Observations.
19         18.    Until the Termination Date of the Agreement, Defendants shall conduct and
20   document visual observations required by the Storm Water Permit and as more fully
21   described in the Landfill Facilities’ SWPPPs.
22   E.    Employee Training.
23         19.    Within sixty (60) days of the Effective Date, Defendants shall conduct
24   employee training in order to familiarize employees at the Landfill Facilities with the
25   requirements of the Storm Water Permit and shall include in particular, the requirements
26   contained in this Agreement.
27   F.    Storm Water Pollution Prevention Plan and Monitoring and Reporting Plan.
28         20.    Within ninety (90) days of the Effective Date of this Consent Decree,

     Consent Decree                           11               Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.360 Page 12 of 25




1    Defendants shall revise the Landfill Facilities’ SWPPPs and/or M&RP as applicable to
2    include:
3                 20.1 BMPs that are currently utilized at the Landfill Facilities;
4                 20.2 BMPs identified, developed, and implemented pursuant to this
5                      Agreement and/or the Storm Water Permit;
6                 20.3 The specific individual(s) or position(s) responsible for compliance with
7                      the Storm Water Permit; and
8                 20.4 A detailed site map that includes at a minimum all information required
9                      by the Storm Water Permit.
10         21.    Action Plan SWPPP Revision. Defendants shall revise their Storm Water
11   Pollution Prevention Plans (“SWPPPs”) and/or Monitoring & Reporting Plans (“M&RP”),
12   if applicable, within forty-five (45) days of completion and implementation of additional
13   BMPs set forth in the Action Plan. Defendants shall notify Plaintiffs via email when the
14   Action Plan has been completely implemented, and the SWPPP and/or M&RP have been
15   revised, if such revisions are necessary.
16         22.    Plaintiffs shall provide Defendants with reasonable and material comments, if
17   any, regarding whether Defendants are or will be in compliance with this Consent Decree
18   within thirty (30) days of receipt of any revised SWPPP and M&RP. Within forty-five
19   (45) days of receiving comments from Plaintiffs, Defendants shall incorporate Plaintiffs’
20   reasonable and material comments regarding compliance with the requirements of this
21   Consent Decree into any revised SWPPP and/or M&RP or shall justify in writing to
22   Plaintiffs why any comment is not incorporated. Any disputes as to the adequacy of the
23   SWPPP and/or M&RP under this Consent Decree shall be resolved pursuant to the Dispute
24   Resolution Procedures of this Agreement set forth in Section VI below.
25   IV.   COMPLIANCE MONITORING AND REPORTING.
26         23.    Annual Site Inspections. Each Reporting Year until the Termination Date of
27   this Agreement, Plaintiffs and their representatives may conduct up to one (1) noticed site
28   inspection per Reporting Year (“Annual Site Inspection”) at each Landfill Facility. The

     Consent Decree                          12                Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.361 Page 13 of 25




1    Annual Site Inspection shall be limited to (1) an inspection of the storm water containment
2    systems, including BMPs, improvements, and industrial operations that come into contact
3    with storm water; and (2) collection of storm water samples from QSEs that result in a
4    discharge at a Discharge Location if the On-site Compliance Option is not implemented
5    and functional by April 1, 2021. The Annual Site Inspection shall occur during normal
6    business hours, and Plaintiffs shall provide Defendants with three (3) business days’ notice
7    of an intended inspection. Plaintiffs will confirm with Defendants at least twenty-four (24)
8    hours prior to the start of an Annual Site Inspection that there is sufficient rainfall such that
9    Plaintiffs intend to conduct their Annual Site Inspection during a QSE. Plaintiffs will make
10   efforts to conduct their Annual Site Inspection during a QSE, but a lack of a QSE will not
11   prevent Plaintiffs from conducting an Annual Site Inspection. During all Annual Site
12   Inspections, Plaintiffs’ representatives shall wear safety goggles, hard hats, vests, steel toed
13   boots, and any other appropriate personal protective equipment and remain in the presence
14   of Defendants’ representatives at all times and Plaintiffs shall sign a standard Release and
15   Waiver Agreement with Defendants, including but not limited to, covering any personal
16   injury or damage that Plaintiffs, their representatives, or assigns could incur during or as a
17   result of an Annual Site Inspection, and limiting use of videographic, photographic, or
18   other recordings to the Dispute Resolution Process. Plaintiffs’ inspection team shall consist
19   of no more than six (6) persons. Notice of any inspection under this paragraph shall be
20   provided by telephone and electronic mail to all of the following individuals for each
21   Defendant:
22         For Defendants:
23
           Neil Mohr
24         General Manager
25         Republic Services
           (619) 449-9026
26         nmohr@republicservices.com
27
           Judith George / Tom Ulreich-Power
28         General Counsel’s Office

     Consent Decree                           13                 Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.362 Page 14 of 25




1          Republic Services
           (480) 493-1738
2          Jgeorge4@republicservices.com
3          Tulreich@republicservices.com

4          Thomas Bruen
5          Law Offices of Thomas M. Bruen, P.C.
           (925) 295-3137
6          tbruen@tbsglaw.com
7
           24.    During the Annual Site Inspection, Plaintiffs and/or their representatives shall
8
     be allowed access to the Landfill Facilities’ SWPPPs and M&RPs. In addition, during the
9
     Annual Site Inspection, Plaintiffs and/or their representatives may collect split samples of
10
     discharges from QSEs at the Landfill Facilities, consistent with the sampling requirements
11
     of the Storm Water Permit. Plaintiffs shall provide Defendants with properly preserved
12
     split samples. Plaintiffs shall submit any samples collected by them or their representatives
13
     to a certified California laboratory for analysis. Any onsite measurements by Plaintiffs
14
     such as pH shall be taken by a properly trained operator with properly calibrated
15
     instruments. Defendants shall have an opportunity to take concurrent measurements using
16
17   their own equipment. Copies of the complete laboratory reports shall be provided to

18   Defendants within ten (10) business days of receipt. Plaintiffs shall bear all costs of

19   inspection, sampling, and analysis.
           25.    Reporting and Documents. Until the Termination Date of this Agreement,
20
     Defendants shall copy Plaintiffs on all final documents related to storm water discharges
21
     at the Landfill Facilities that are required to be submitted by the Storm Water Permit and
22
     are submitted to the Regional Board and/or State Board, and/or any State or local agency
23
     or municipality. Such reports and documents shall be provided to Plaintiffs concurrently
24
     as they are sent to the agencies and/or municipalities. Until the Termination Date of the
25
     Agreement, any material correspondence related to Defendants’ compliance with the Storm
26
     Water Permit or storm water discharges received by any Defendant from any regulatory
27
     agency, State or local agency, county or municipality shall be provided to Plaintiffs within
28

     Consent Decree                          14               Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.363 Page 15 of 25




1    ten (10) business days of receipt by Defendant(s).
2          26.    Compliance Monitoring and Oversight. Defendants shall pay a combined total
3    of fifteen thousand dollars ($15,000) to compensate Plaintiffs for costs and fees to be
4    incurred for monitoring the Landfill Facilities’ compliance with this Agreement, including,
5    but not limited to, anticipated costs and fees related to Annual Site Inspections. Payment
6    shall be made within thirty (30) days of the Effective Date payable to Coastal
7    Environmental Rights Foundation via certified U.S. Mail or commonly accepted carrier to
8    1140 South Coast Highway 101 Encinitas, California 92024.
9          27.    Action Plan Payment. Defendants shall pay a combined total of five thousand
10   ($5,000) per Action Plan, deemed to be full payment for all of Plaintiffs’ costs to review
11   and comment on any Action Plan submitted. Payment shall be made within thirty (30)
12   days of the submittal of an Action Plan and payable to Coastal Environmental Rights
13   Foundation via certified U.S. Mail or commonly accepted carrier to 1140 South Coast
14   Highway 101 Encinitas, California 92024.
15   V.    Environmental Project, Reimbursement of Fees and Costs, and Stipulated
16         Payments.
17         28.    Environmental Project.     To remediate the alleged environmental harms
18   resulting from non-compliance with the Storm Water Permit alleged in the Complaint,
19   Defendants together agree to make a combined total payment of twenty thousand dollars
20   ($20,000) to San Diego Canyonlands to fund environmental project activities that will
21   reduce or mitigate the impacts of storm water pollution from industrial activities on the
22   Southern California Bight and its tributaries. Payment shall be made payable to: San Diego
23   Canyonlands, Attention Clayton Tschudy, 5106 Federal Boulevard #205, San Diego, CA,
24   92105 within thirty (30) days of the Effective Date of this Agreement. Any Party may
25   request an end-of-expenditure update from San Diego Canyonlands.
26         29.    Reimbursement of Attorneys’ Fees and Costs. Defendants together shall pay
27   a combined total of fifty thousand dollars ($55,000) to Coast Law Group, LLP and San
28   Diego Coastkeeper to reimburse investigation fees and costs, expert/consultant fees and

     Consent Decree                         15               Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.364 Page 16 of 25




1    costs, and reasonable attorneys’ fees incurred as a result of investigating and preparing the
2    lawsuit and negotiating this Agreement. Payments shall be made within thirty (30) days
3    of the Effective Date and payable to: Coast Law Group, LLP, Attn: Livia Borak Beaudin
4    via certified U.S. Mail or commonly accepted carrier to 1140 South Coast Highway 101
5    Encinitas, California 92024.
6          30.    Stipulated Payments.        Defendants together shall make a combined
7    remediation payment of one thousand five hundred dollars ($1,500) as the sole remedy for
8    each missed deadline included in this Agreement, not excused by Force Majeure or
9    agreement by Plaintiffs.       Payments for a missed deadline shall be used to fund
10   environmental project activities that will benefit the Southern California Bight and its
11   tributaries. Defendants shall have thirty (30) days from notification to cure any missed
12   deadline (i.e., submit the outstanding deliverable) or, in the alternative, invoke the Dispute
13   Resolution Procedures set forth in Section VI below.            Unless Dispute Resolution
14   Procedures have been invoked, Defendants agree to make the stipulated payment within
15   thirty (30) days of notification of a missed deadline to San Diego Canyonlands. Defendants
16   shall provide Plaintiffs with a copy of each such payment at the time it is made.
17   VI.   DISPUTE RESOLUTION.
18         31.    This Court shall retain jurisdiction over this matter until the Termination Date
19   for the purposes of implementing and enforcing the terms and conditions of this Agreement
20   and adjudicating all disputes among the Parties that may arise under the provisions of this
21   Agreement. The Court shall have the power to enforce this Agreement with all available
22   legal and equitable remedies, including contempt.
23         32.    Meet and Confer.      A Party to this Agreement shall invoke the dispute
24   resolution procedures (“Dispute Resolution Procedures”) of this Section by notifying all
25   other Parties in writing of the matter(s) in dispute. The Parties shall then meet and confer
26   in good faith (either telephonically or in person) in an attempt to resolve the dispute
27   informally over a period of ten (10) business days from the date of receipt of the notice.
28   Parties may elect to extend this time in an effort to resolve the dispute without court

     Consent Decree                          16                Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.365 Page 17 of 25




1    intervention.
2          33.       Formal Dispute Resolution. If the Parties cannot resolve a dispute by the end
3    of meet and confer informal negotiations, the Party initiating the Dispute Resolution
4    Procedures may invoke formal dispute resolution (“Formal Dispute Resolution”) by filing
5    a motion before the United States District Court for the Southern District of California.
6    The Parties agree to request an expedited hearing schedule on the motion if requested by
7    any Party. The Formal Dispute Resolution process described in this Section VI shall be
8    the sole and exclusive remedy for judicially resolving and enforcing any and all disputes
9    between the Parties regarding the subject matter of this Consent Decree.
10         34.       Burden of Proof. The burden of proof for Formal Dispute Resolution shall be
11   in accordance with applicable law.
12                   34.1 In the event of any disagreement or dispute between Plaintiffs and
13   Defendants over the necessity or appropriateness of implementing any particular BMP or
14   set of BMPs, Defendants shall bear the burden of demonstrating that their BMPs,
15   collectively, constitute BAT/BCT for the Landfill Facilities, or that they are in compliance
16   with the terms of this Agreement.
17         35.       Costs and Fees. The Parties shall be entitled to seek fees and costs incurred
18   in filing or opposing any motion made to the Court for the purpose of Formal Dispute
19   Resolution in Section VI, according to the costs and fees provisions set forth in the Section
20   505(d) of the Clean Water Act, 33 U.S.C. § 1365(d), and applicable case law interpreting
21   such provisions.
22         36.       Force Majeure.    No Party shall be considered to be in default in the
23   performance of any of its obligations under this Agreement when performance becomes
24   impossible, illegal, or is prevented by circumstances beyond the Party’s control, including
25   Force Majeure, which includes any act of god, war, fire, earthquake, windstorm, flood or
26   natural catastrophe; civil disturbance, vandalism, sabotage, or terrorism; restraint by court
27   order or by any public authority or agency; inability to proceed due to pending litigation
28   under the California Environmental Quality Act; action or non-action by, or inability to

     Consent Decree                           17               Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.366 Page 18 of 25




1    obtain the necessary authorizations, approvals, or permits from, any governmental agency;
2    or inability to obtain equipment or materials from the marketplace if such materials or
3    equipment are not reasonably available, though the cost of such material or equipment is
4    not a factor in whether it is reasonably available; equipment damage that is beyond
5    Defendants’ control; and other unforeseeable circumstances beyond the control of the
6    Parties and which the affected Party cannot avoid even by using its best efforts.
7    Impossibility and/or Force Majeure shall not include normal inclement weather. Except in
8    the case of any catastrophic event that precludes normal banking and funds transfers such
9    as emergency closing of the Federal Reserve Banking system, financial inability to pay for
10   improvements will not be considered to be circumstances beyond Defendants’ control.
11   Any Party seeking to rely upon this paragraph to excuse or postpone performance shall
12   have the burden of establishing that it could not reasonably have been expected to avoid
13   the impossibility or Force Majeure event and which by exercise of due diligence has been
14   unable to overcome the failure or performance. Delay in compliance with a specific
15   obligation under this Agreement due to impossibility and/or Force Majeure as defined in
16   this paragraph shall not excuse or delay compliance with any or all other obligations
17   required under this Agreement.
18                36.1 If Defendants seek to rely upon paragraph 36 to excuse or postpone
19   performance, they shall notify Plaintiffs in writing as soon as possible, but in no event more
20   than fifteen (15) business days of the date that Defendants learn of the event or
21   circumstance that caused or would cause a violation of this Agreement (hereinafter referred
22   to as the “Notice of Nonperformance”). Failure to send a Notice of Nonperformance shall
23   not be a missed deadline.
24                36.2 Within thirty (30) days of sending the Notice of Nonperformance,
25   Defendants shall send Plaintiffs a detailed description of the reason for the nonperformance
26   and the specific obligations under the Agreement that are or have been affected by the
27   Force Majeure. They shall describe the anticipated length of time the delay may persist,
28   the cause or causes of the delay, the measures taken or to be taken by Defendants to prevent

     Consent Decree                          18                Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.367 Page 19 of 25




 1   or minimize the delay, the schedule by which the measures shall be implemented, and the
 2   anticipated date of compliance. Defendants shall adopt all reasonable measures to avoid
 3   and minimize such delays. Failure to send such description shall not be a missed deadline.
 4                36.3 The Parties shall meet and confer in good faith concerning the non-
 5   performance and, where the Parties concur that Defendants’ nonperformance is excused or
 6   postponed pursuant to paragraph 36, despite the timely good faith efforts of the Parties,
 7   new deadlines shall be established.
 8                36.4 If the Parties disagree on a Notice of Nonperformance, or in the event
 9   that the Parties cannot timely agree on the terms of new performance deadlines or
10   requirements, or on an extension of time to informally resolve their disagreement, either
11   Party shall have the right to invoke the Dispute Resolution Procedures. If the disagreement
12   cannot be resolved informally and Formal Dispute Resolution is invoked, Defendants shall
13   bear the burden during Formal Dispute Resolution of proving that any delay in performance
14   of any requirement of this Agreement was caused or will be caused by impossibility and/or
15   Force Majeure and the extent of any delay attributable to such circumstances.
16 VII.    MUTUAL RELEASE OF LIABILITY AND COVENANT NOT TO SUE.
17         37.    Plaintiffs’ Release. Upon the Effective Date of this Agreement, CERF and
18   Coastkeeper, on their own behalf and on behalf of their current and former officers,
19   directors, employees, and each of their successors and assigns, and their agents, attorneys,
20   and other representatives, release all persons including, without limitation, Defendants
21   (and each of their direct and indirect parent and subsidiary companies and affiliates, and
22   their respective current and former officers, directors, members, employees, shareholders,
23   and each of their predecessors, successors, and assigns, and each of their agents, attorneys,
24   consultants, and other representatives) from and waive all claims alleged in this action,
25   including all claims for fees (including fees of attorneys, experts, and others), costs,
26   expenses, or any other sum incurred or claimed for matters related to Plaintiffs’ Notice
27   Letter and/or Complaint and/or the Formal Dispute Resolution Process in Section VI up to
28   the Termination Date of this Agreement, except for fees and costs that may be awarded in

     Consent Decree                          19               Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.368 Page 20 of 25




1    connection with the Formal Dispute Resolution Process pursuant to paragraph 33.
2          38.    Defendants’ Release.        Upon the Effective Date of this Agreement,
3    Defendants, on their own behalf and on behalf of their current and former officers,
4    directors, employees, members, and each of their successors and assigns, and their agents,
5    attorneys, and other representatives, release Plaintiffs (and their current and former
6    officers, directors, employees, members, direct and indirect parents, subsidiaries, and
7    affiliates, and each of their successors and assigns, and their agents, attorneys, and other
8    representatives) from and waive all claims alleged in this action, including all claims for
9    fees (including fees of attorneys, experts, and others), costs, expenses, or any other sum
10   incurred or claimed for matters related to Plaintiffs’ Notice Letter and/or Complaint and/or
11   the Formal Dispute Resolution Process in Section VI up to the Termination Date of this
12   Agreement, except for fees and costs that may be awarded in connection with the Formal
13   Dispute Resolution Process pursuant to paragraph 33.
14         39.    Nothing in this Agreement limits or otherwise affects any Party’s right to
15   address or take any position that it deems necessary or appropriate in any formal or
16   informal proceeding before the State Board, Regional Board, EPA, or any other
17   administrative body on any other matter relating to Defendants’ compliance with the Storm
18   Water Permit or the Clean Water Act occurring or arising after the Effective Date of this
19   Agreement.
20         40.    The Parties acknowledge that they are familiar with section 1542 of the
21   California Civil Code, which provides:
22
                  A general release does not extend to claims that the creditor or releasing party
23                does not know or suspect to exist in his or her favor at the time of executing
24                the release and that, if known by him or her, would have materially affected
                  his or her settlement with the debtor or released party.
25
26   The Parties hereby waive and relinquish any rights or benefits they may have under
27   California Civil Code section 1542 with respect to any other claims against each other
28   arising from, or related to, the allegations, matters and claims as set forth in the 60-Day

     Consent Decree                         20                Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.369 Page 21 of 25




1    Notice for storm water pollution discharges at the Landfill Facilities and/or this Consent
2    Decree up to and including the Termination Date of this Agreement, except in connection
3    with the Formal Dispute Resolution Process related to violations or breaches of this
4    Agreement.
5    VIII. MISCELLANEOUS PROVISIONS.
6          41.    No Admission of Liability. Neither this Agreement, the implementation of
7    additional BMPs, nor any payment pursuant to the Agreement shall constitute or be
8    construed as a finding, adjudication, admission, or acknowledgment of any fact, law, or
9    liability, nor shall it be construed as an admission of violation of any law, rule, or
10   regulation. Defendants maintain and reserve all defenses they may have to any alleged
11   violations that may be raised in the future.
12         42.    Construction. The language in all parts of this Agreement shall be construed
13   according to its plain and ordinary meaning, except as to those terms defined in the Storm
14   Water Permit, the Clean Water Act, or specifically herein.
15         43.    Choice of Law. The laws of the United States and of the State of California
16   for state law questions shall govern this Agreement.
17         44.    Severability. In the event that any provision, paragraph, section, or sentence
18   of this Agreement is held by a court to be unenforceable, the validity of the enforceable
19   provisions shall not be adversely affected.
20         45.    Correspondence. Unless specifically provided for in this Consent Decree, all
21   notices required herein or any other correspondence pertaining to this Consent Decree shall
22   be sent by U.S. mail or electronic mail as follows:
23         If to Plaintiff Coastkeeper:
24
           San Diego Coastkeeper
25         Attn: Matt O'Malley
26         2825 Dewey Rd, Suite 207
           San Diego, CA 92106
27         Email: matt@sdcoastkeeper.org
28
           If to Plaintiff CERF:
     Consent Decree                          21              Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.370 Page 22 of 25




1
           Coastal Environmental Rights Foundation
2          Attn: Sara Kent
3          1140 South Coast Highway 101
           Encinitas, CA 92024
4          Email: sara@cerf.org
5
           With Copy to:
6
7          Coast Law Group LLP
           Attn: Livia Beaudin
8          1140 South Coast Hwy 101
9          Encinitas, CA 92024
           Email: livia@coastlawgroup.com
10
11         If to Defendants:

12         Neil Mohr
13         General Manager
           Republic Services
14         8514 Mast Blvd
15         Santee, CA 92071
           Email: nmohr@republicservices.com
16
17         With Copies to:
18         Judith George / Tom Ulreich-Power
19         General Counsel’s Office
           Republic Services
20         18500 North Allied Way
21         Phoenix, AZ 85054
           Email: Jgeorge4@republicservices.com
22         Email: Tulreich@republicservices.com
23
           Thomas Bruen
24         Law Offices of Thomas M. Bruen, P.C.
25         1990 North California Blvd., Suite 608
           Walnut Creek, California 94596
26         E-mail: tbruen@tbsglaw.com
27
28
           46.    Notifications of communications shall be deemed submitted three (3) business
     Consent Decree                        22               Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.371 Page 23 of 25




1    days after having been sent via U.S. mail or the day of sending notification or
2    communication by electronic mail.         Any change of address or addresses shall be
3    communicated in the manner described above for giving notices.
4          47.    Effect of Consent Decree. Except as provided herein, Plaintiffs do not, by
5    their consent to this Consent Decree, warrant or aver in any manner that Defendants’
6    compliance with this Consent Decree will constitute or result in compliance with any
7    federal or state law or regulation. Nothing in this Consent Decree shall be construed to
8    affect, limit, or increase in any way the obligation of Defendants to comply with all federal,
9    state, and local laws and regulations governing any activity required by this Consent
10   Decree.
11         48.    Counterparts. This Consent Decree may be executed in any number of
12   counterparts, all of which together shall constitute one original document. Telecopy, email
13   of a .pdf signature, or facsimile copies of original signature shall be deemed to be originally
14   executed counterparts of this Consent Decree.
15         49.    Modification of the Consent Decree.           This Consent Decree, and any
16   provisions herein, may not be changed, waived, discharged, or terminated unless by a
17   written instrument, signed by the Parties.
18         50.    Full Settlement. This Consent Decree constitutes a full and final settlement
19   of this matter. Plaintiffs shall promptly dismiss with prejudice Defendant Republic
20   Services, Inc. following approval of this consent decree by the Department of Justice.
21         51.    Integration Clause. This is an integrated Consent Decree. This Consent
22   Decree is intended to be a full and complete statement of the terms of the agreement
23   between the Parties and expressly supersedes any and all prior oral or written agreements,
24   covenants, representations, and warranties (express or implied) concerning the subject
25   matter of this Consent Decree.
26         52.    Authority of Counsel. The undersigned representatives for Plaintiffs and
27   Defendants each certify that he/she is fully authorized by the Party whom he/she represents
28   to enter into the terms and conditions of this Consent Decree.

     Consent Decree                          23                Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.372 Page 24 of 25




1          53.    Authority of Parties.           Each Party certifies that its undersigned
2    representative(s) is fully authorized to enter into this Consent Decree, to execute it on
3    behalf of that Party, and to legally bind that Party to the terms of this Consent Decree.
4          54.    The Parties, including any successors or assigns, agree to be bound by this
5    Consent Decree and not to contest its validity in any subsequent proceeding to implement
6    or enforce its terms.
7          IN WITNESS WHEREOF, the undersigned have executed this Consent Decree
8    as of the date first set forth below.
9
10   APPROVED AS TO CONTENT
11
     Dated:       July 21, 2020                     By: s/Catherine Stiefel
12                                                  Name: Catherine Stiefel
13                                                  Title: Board President
                                                    San Diego Coastkeeper
14
15
     Dated:       July 21, 2020                     By: s/Sara Kent
16                                                  Name:        Sara Kent
17                                                  Title: Programs Director
                                                    Coastal Environmental Rights Foundation
18
19
     Dated:       July 21, 2020                     By: s/ J. Perrilliat
20                                                  Name: J. Perrilliat
21                                                  Title: Vice President
                                                    Otay Landfill, Inc. and Sycamore Landfill,
22                                                  Inc.
23
24   APPROVED AS TO FORM
25
     Dated:       July 21, 2020                     By: s/Livia Borak Beaudin
26                                                  Livia Borak Beaudin
27                                                  Coast Law Group LLP
                                                    Attorneys for CERF
28

     Consent Decree                          24               Civil Case No. 3:19-cv-2222-JM-LLL
     Case 3:19-cv-02222-JM-LL Document 22 Filed 07/22/20 PageID.373 Page 25 of 25




1
     Dated:       July 21, 2020                By: s/Matt O’Malley
2                                              Matt O’Malley
3                                              Attorney for San Diego Coastkeeper

4
5
6    Dated:       July 21, 2020                By: s/Thomas Bruen
                                               Thomas Bruen
7                                              Law Offices of Thomas M. Bruen, P.C.
8                                              Attorney for Otay Landfill, Inc. and
                                               Sycamore Landfill, Inc.
9
10
     IT IS SO ORDERED.
11
12
13   Dated: July 22, 2020
14
15
                                             on behalf of Hon. Jeffrey T. Miller
16
                                             United States District Judge
17
18
19
20
21
22
23
24
25
26
27
28

     Consent Decree                     25                Civil Case No. 3:19-cv-2222-JM-LLL
